                    Case 1:21-mj-00446-SCY Document 16 Filed 04/09/21 Page 1 of 1


AO 467 (Rev. 0l/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and           ffir,::*kPo
                                                                                                                                       Neuv ,taexrc6
                                       UNITBo STATBS DISTruCT COURT
                                                                           for the
                                                                                                                               APn 0
                                                                                                                                     zozt
                                                                District of New Mexico                             ftl,rcH.l!f;k.rFE,s
                                                                                                                                                       :
                  United States of America
                              v.                                                      Case No. 21-MJ-446
                 Shawn Bradley Witzemann
                                                                                      Charging District:                     District of Columbia
                              Defendant                                               Charging District's Case          No.    21-MJ-348



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AI\D TRA}ISFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:


Place: Magisrate Judge Harvey's Recurring Zoom                    Hearing             lCourtroom     No.: via zoom
       (zoom information provided to counsel of record listed
       on NM      case)                                                               lDate and Time:411512021 1:00 pm

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.



Date:            04t09t2021



                                                                                      Steven C. Yarbrouqh, U.S. Maqistrate Judqe
                                                                                                          Printed name and title
